DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 5-10 are pending in this application and were examined on their merits.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5, 6, 8 and 10 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Xu et al. (2015).

Xu et al. teaches a method wherein JAK-1 expression in senescent stem cells (preadipocytes) is inhibited by siRNA knockdown (Pg. E6309, Column 1, Lines 1-16 and 47-57 and Pg. E6302, Column 1, Lines 1-4 and Pg. E6305, Fig. 4 and Pg. E6306, Fig. 5).

5, 6 and 8, respectively of; “promoting proliferation and differentiation” and “inhibiting senescence”, these are non-structurally limiting recitations of purpose or intended use which do not result in a manipulative difference between the claims the cited prior art.  The MPEP at 2111.02 II. states:
 If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000)

With regard to the limitations of Claim 10, that stem cells treated with a JAK-1 inhibitor exhibit “(a) reduced inflammatory senescence of stem cells, (b) inhibited cell survival rate reduction of stem cells, (c) increased cell proliferation of stem cells, (d) increased stemness of stem cells, (e) decreased immunogenicity of stem cells and
(f) increased immunomodulatory activity of stem cells”, these would be inherent in the method of Xu et al. whom teaches the same method step on the same cells as claimed, and therefore would be expected to produce stem cells with the same features and characteristics as claimed.


(s) 5-10 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Ye et al. (2013).

Ye et al. teaches a method wherein JAK-1 expression in stem cells (hematopoietic stem/progenitor cells) is inhibited by treatment with JAK inhibitors, including INCB018424/ruxolitinib (Pg. 271, Column 1, Lines 19-21 and 34-46).

With regard to the preambles of Claims 5, 6 and 8, respectively of; “promoting proliferation and differentiation” and “inhibiting senescence”, these are non-structurally limiting recitations of purpose or intended use which do not result in a manipulative difference between the claims the cited prior art.  The MPEP at 2111.02 II. states:
 If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000)




10, that stem cells treated with a JAK-1 inhibitor exhibit “(a) reduced inflammatory senescence of stem cells, (b) inhibited cell survival rate reduction of stem cells, (c) increased cell proliferation of stem cells, (d) increased stemness of stem cells, (e) decreased immunogenicity of stem cells and
(f) increased immunomodulatory activity of stem cells”, these would be inherent in the method of Ye et al. whom teaches the same method step on the same cells as claimed, and therefore would be expected to produce stem cells with the same features and characteristics as claimed.

Claim(s) 5-10 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Keyes et al. (WO 2014/013014 A1), cited in the IDS.

Keyes et al. teaches a method wherein JAK-1 expression in stem cells (hematopoietic stem/progenitor cells) is inhibited by treatment with the JAK inhibitors, ruxolitinib and tofacitinib (Pg. 20, Lines 8-25 and Figs. 9 & 10A).

With regard to the preambles of Claims 5, 6 and 8, respectively of; “promoting proliferation and differentiation” and “inhibiting senescence”, these are non-structurally limiting recitations of purpose or intended use which do not result in a manipulative difference between the claims the cited prior art.  




 If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000)

With regard to the limitations of Claim 10, that stem cells treated with a JAK-1 inhibitor exhibit “(a) reduced inflammatory senescence of stem cells, (b) inhibited cell survival rate reduction of stem cells, (c) increased cell proliferation of stem cells, (d) increased stemness of stem cells, (e) decreased immunogenicity of stem cells and
(f) increased immunomodulatory activity of stem cells”, these would be inherent in the method of Keyes et al. whom teaches the same method step on the same cells as claimed, and therefore would be expected to produce stem cells with the same features and characteristics as claimed.

No claims are allowed.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        11/09/2021